DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, as originally filed, does not provide support for the invention as is now claimed.  On pages 2, 5 and 8, the original specification teaches the “thickness (tc) of a sheet member contained in the air absorbent for a speaker-box system may be 0.3 to 0.8 mm”.  The original specification does not teach that a thickness of the plurality of sheet members is 0.3 to 0.8 mm as now claimed in claims 4 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 7,991,181).
Regarding claims 1 and 3, Saiki teaches an air absorbent for a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20) which comprises a plurality of sheet members (12, col. 9, lines 19-27), and the sheet member (12) made by weaving fibers comprising a porous carbon-based substance (col. 7, lines 21-34; and col. 9, lines 19-27).  
Saiki et al. does not specifically disclose the sheet member (12) having a thickness, the horizontal and vertical lengths as claimed.  However, Saiki et al. does not restrict to any configuration and/or size for the sheet member (12, figures 1, 6, 9 10, 13, 15, 18, 20, 21, and col. 7, lines 19-59; and col. 9, lines 11-67 through col. 10, lines 1-28).
Therefore, it would have been obvious to one skilled in the art to provide any configuration and/or size for the sheet member in the system of Saiki et al. such as providing the sheet member having a thickness of in the range of 0.3 to 0.8 mm and/or horizontal and vertical lengths that can be 3 mm to 8 mm, respectively for an alternate choice depending on the applications and the desired frequency characteristics in the system.  
Regarding claim 4, as best understood with regarding 112, 1st, Saiki teaches an air absorbent for a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20), wherein the system comprises a plurality of sheet members (12, col. 9, lines 19-27) on which at least two layers of the sheet members are disposed in a stacked form (figures 15, 18, 20, and see col. 9, lines 19-27), each sheet member formed with weaved fibers, each fiber comprising a porous carbon-based substance (col. 7, lines 21-34; and col. 9, lines 19-27).  Saiki et al. teaches a specific surface area (SSA) of the air absorbent in the range of 1500 to 2500 m2/g as claimed (see col. 9, lines 45-67 and figure 4).   Saiki does not specifically disclose the sheet member (12) having a thickness and the micro-pore size of the porous carbon-base substance as claimed.  However, Saiki et al. does not restrict to any configuration and/or size for the sheet member (12, figures 1, 6, 9 10, 13, 15, 18, 20, 21, and col. 7, lines 19-59; and col. 9, lines 11-67 through col. 10, lines 1-28), the specific surface area (SSA) of the air absorbent (500 m2/g or more, figure 4) and/or the micro pore size of the porous carbon-base substance (col. 9, lines 45-67 through col. 10, lines 1-28, and col. 15, lines 11-13).
Therefore, it would have been obvious to one skilled in the art to provide any configuration and/or size for the sheet member, the specific surface area (SSA) of the air absorbent and the micro pore size of the porous carbon-base substance in the system of Saiki et al. such as providing the sheet member having a thickness of in the range of 0.3 to 0.8 mm and the micro pore size of the porous carbon-base substance that is 3 to 7 nm in diameter for a better performance and for an alternate choice depending on the applications and the desired frequency characteristics in the system.  
Regarding claim 11, Saiki teaches a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20) comprising the air absorbent for the speaker system as claimed.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Responding to the arguments about the limitations of the at least two layers of sheet members disposed in a stacked form, the thickness of each sheet member being 0.3 to 0.8 mm, the specific surface area (SSA) of the air absorbent being 1500 to 2500 m2/g and the micro pore size of the porous carbon-base substance being 3 to 7 nm in diameter, the Examiner refers to the Office Action.  As mentioned in the Office Action and as best understood with regarding 112, 1st, Saiki does teach an air absorbent for a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20), wherein the system comprises a plurality of sheet members (12, col. 9, lines 19-27) on which at least two layers of the sheet members are disposed in a stacked form (figures 15, 18, 20, and see col. 9, lines 19-27), each sheet member formed with weaved fibers, each fiber comprising a porous carbon-based substance (col. 7, lines 21-34; and col. 9, lines 19-27).  
Saiki et al. further teaches a specific surface area (SSA) of the air absorbent in the range of 1500 to 2500 m2/g as claimed (see col. 9, lines 45-67 and figure 4).   Saiki does not specifically disclose the sheet member (12) having a thickness and the micro-pore size of the porous carbon-base substance as claimed.  However, Saiki et al. does not restrict to any configuration and/or size for the sheet member (12, figures 1, 6, 9 10, 13, 15, 18, 20, 21, and col. 7, lines 19-59; and col. 9, lines 11-67 through col. 10, lines 1-28), the specific surface area (SSA) of the air absorbent (500 m2/g or more, figure 4) and the micro pore size of the porous carbon-base substance (col. 9, lines 45-67 through col. 10, lines 1-28, and col. 15, lines 11-13).
Therefore, it would have been obvious to one skilled in the art to provide any configuration and/or size for the sheet member, the specific surface area (SSA) of the air absorbent and the micro pore size of the porous carbon-base substance in the system of Saiki et al. such as providing the sheet member having a thickness of in the range of 0.3 to 0.8 mm and the micro pore size of the porous carbon-base substance that is 3 to 7 nm in diameter for a better performance and for an alternate choice depending on the applications and the desired frequency characteristics in the system.  
The rejections under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 7,991,181) in view of Mellow et al. (US 8,630,435), Yuasa (US 8,942,401) and/or Kang et al. (US 2017/0195781) have been dropped.  However, claims 4, 7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement since the original specification does not teach that a thickness of the plurality of sheet members is 0.3 to 0.8 mm as now claimed in claims 4 and 7.  On pages 2, 5 and 8, the specification teaches the “thickness (tc) of a sheet member contained in the air absorbent for a speaker-box system may be 0.3 to 0.8 mm”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
July 25, 2022